Citation Nr: 0810247	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-34 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a scar on the 
head.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision.


FINDINGS OF FACT

1.  The veteran has a barely visible, non-tender scar on his 
scalp that measures less than one cm. in length.

2.  The evidence fails to link a headache disorder to the 
veteran's time in service.

3.  The evidence fails to link a back disability to the 
veteran's time in service.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for a scalp scar have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7803, 
7804, 7805 (2007); 38 C.F.R. § 4.118 DCs 7800, 7803, 7804 
(2001).

2.  Criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran currently receives a noncompensable rating for 
the scar on his head that is a result of an in-service 
laceration. 

At the time the veteran filed his claim, a noncompensable 
rating was assigned for a slightly disfiguring scar of the 
head, face or neck; while a 10 percent rating was assigned 
for a moderately disfiguring scar.  38 C.F.R. § 4.118, DC 
7800.  10 percent ratings were also assigned for superficial 
scars that were either poorly nourished, with repeated 
ulceration, or that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  
Additionally, scars could be rated based on limitation of 
function of part affected.  38 C.F.R. § 4.118, DC 7805.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the revised regulations, a 10 percent rating is 
assigned under 38 C.F.R. § 4.118, DC 7800 for scars on the 
head, face, or neck that have one characteristic of 
disfigurement.  The 8 characteristics of disfigurement, are: 
1) the scar is 5 or more inches (13 or more cm.) in length; 
2) the scar is at least one-quarter inch (0.6 cm.) wide at 
widest part; 3) the surface contour of the scar is elevated 
or depressed on palpation; 4) the scar is adherent to the 
underlying tissue; 5) the skin is either hypo- pigmented or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); 6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 7) the underlying soft tissue is missing 
in an area exceeding six square inches (39 sq. cm.); or 8) 
the skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Additionally, 10 percent ratings are assigned for scars that 
are superficial (a superficial scar is one not associated 
with underlying soft tissue damage) and either unstable (an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar) or painful on 
examination.  38 C.F.R. § 4.118, DCs 7803, 7804.

The veteran underwent a VA examination in 2001 at which the 
examiner reported examining the veteran's scalp at great 
length.  The examiner indicated that if a scar was present 
where the veteran pointed it was hardly visible and measured 
approximately 1 cm.  The scar was also nontender to 
palpation.  To be sure he was not missing anything, the 
examiner stated that he brought in a second person to examine 
the veteran's scar, but she was similarly unable to detect 
any scar.

In his substantive appeal, the veteran continued to complain 
that he had a tender scar that impaired his sleep.  However, 
the objective medical evidence has failed to substantiate his 
assertion.

The VA examiner could barely find any evidence of a scar, 
indicating that it was less than one centimeter long; and 
just to be sure that he was not missing anything, the doctor 
called in a second person who also had difficulty finding a 
scar.  

As such, any scar could not be classified as being any more 
than slight as it was barely detectable.  Additionally, the 
examiner indicated that it was nontender, and there is 
neither evidence nor even any assertion that any repeated 
ulceration is associated with the scar.  Furthermore, there 
is no indication that the scar limits the functioning of any 
body part.

The medical evidence also fails to show any characteristics 
of disfigurement with regard to the veteran's scar.  It 
clearly fails all of the size requirements in that it is at 
most a centimeter long and barely detectable.  Additionally 
there is no evidence that the scar is either elevated or 
depressed on palpation or that it is adherent to the 
underlying tissue.

As such, the criteria for a compensable rating for the 
veteran's scar have not been met under either the old or 
revised criteria; and the veteran's claim is therefore 
denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he currently has headaches and a 
lower back disability, which he believes are the result of an 
accident in service.  The veteran reports that while in 
service he was working at a rifle range when a metal target 
frame (which the veteran estimated weighed roughly 200 
pounds) fell, striking him in the head and opening a cut that 
the veteran reported required nearly twenty stitches to close 
(although a service medical record indicates that only 5 
sutures were needed).  

The veteran indicated that following this accident he began 
having headaches and lower back pain, but he stated that he 
was awaiting transfer into the Air Force cadet program at 
that time, and did not want to jeopardize his flying status 
by complaining about headaches and back pain.  

The veteran reported in April 2001 that he continued to have 
headaches and back pains in the years that followed service 
and he took aspirin, but he denied seeking any medical 
treatment for many years.  He indicated that he continues to 
have headaches and pain in his back and he reported being 
given epidurals to relieve the pain in his spine.

Service medical records confirm that the veteran was treated 
in October 1943 for a scalp laceration, which it was noted 
required 5 sutures to close.  There is no record of any 
complaints of either headaches or back pain; and the veteran 
had no musculoskeletal defects and he was found to be 
neurologically normal at his separation physical in February 
1946.

The first post-service evidence of any treatment for either 
back pain or headaches in the veteran's claims file appears 
in 1999 when the veteran was given an epidural to treat 
several small herniated discs.  In July 2000 the veteran was 
diagnosed with degenerative disc disease in the lumbar spine 
and he was given another epidural steroid injection; and in 
October 2001 Dr. Pardo wrote a note indicating that the 
veteran had spinal stenosis as a result of trauma to his 
spine.  However, Dr. Pardo provided no rationale for his 
conclusion.

VA treatment records from 2001 note that the veteran 
complained of continued headaches as a result of some kind of 
artillery being dropped on him in the war in France.  It was 
also noted that the veteran continued to have pain as result 
of the herniated disc in his lower back.

In November 2001, a private physician, Dr. Stein, indicated 
that the veteran was struck in the back of the head by a 300 
pound target while in the service and he has been plagued 
with back pain ever since which Dr. Stein opined might have 
been related to the original injury.

The veteran underwent a VA examination in December 2001.  X-
rays of his back showed advanced degenerative changes with 
mild scoliosis, and disc space narrowing was seen at all 
levels.  X-rays of the veteran's skull showed the bony 
calvarium to be intact.  The veteran reported that he had not 
complained of headaches when he was returned to active duty 
because he wanted to go into the Air Force.  The veteran 
stated that he had had headaches off and on for "several 
(10) years."  The veteran denied ever being treated by a 
neurologist for the headaches and he denied being prescribed 
any medication for the headaches.  The veteran also stated 
that his headaches never stopped him from earning a living; 
and he reported having had back pain for the past 15 years.  

The examiner also addressed the notes from Dr. Pardo and Dr. 
Stein; he commented that it was difficult to believe that the 
veteran's in-service injury caused spinal stenosis.  The 
examiner noted that there was no evidence in the veteran's 
claims file that he ever sustained a back injury while in 
service, as the only treatment records addressed the 
veteran's scalp laceration.  The examiner noted that the 
veteran acknowledged that his headaches began 10 years 
earlier and that his back pain began 15 years earlier, more 
than four decades after his discharge.  The examiner 
explained that he found it difficult to fathom that an object 
weighing 300 pounds would only leave a laceration requiring 5 
sutures to repair and would not have caused a greater injury 
such as a closed head injury, an open head injury, loss of 
consciousness, a coma, paralysis, or a seizure disorder, etc.  
Additionally, the examiner reported that he had never known a 
situation where a soldier would be on a firing range, without 
being required to wear his helmet.  Accordingly the examiner 
opined that the veteran's headaches could not be 
significantly related to the veteran's injury in service.

The veteran responded in his substantive appeal that he had 
over estimated the weight of the target that had fallen on 
him, but he renewed his contention that his headaches and 
back pain were the result of that injury.

While the veteran is competent to report that he has 
headaches and back pain and that these problems have been 
with him since service, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In this case, although the veteran has at times reported that 
he had back pain and headaches while in service, he reported 
to the VA examiner that the headaches had begun roughly ten 
years earlier and his back pain roughly fifteen years 
earlier.  The veteran has also reported that his laceration 
required nineteen stitches to close when it required five; 
and on one occasion he reported that the target frame which 
struck him weighed 200 pounds, on another occasion he 
reported that it weighed 300 pounds, and on a third occasion 
he reported that he had embellished the weight of the target.  
As such, there is some inconsistency in the veteran's 
statements.  Additionally, even though the veteran indicated 
that he had back pain and headaches while in service, the 
veteran was found to be neurologically intact and his 
musculoskeletal system was found to be normal on his 
separation physical.

Following service, the veteran's claims file is void of any 
medical treatment either private or VA for roughly 50 years 
for either back pain or headaches.  While the lack of 
contemporaneous medical records does not render lay evidence 
not credible, it is a factor to consider in determining 
whether lay evidence is credible in and of itself.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (2006).  

Given the inconsistency of the veteran's statements and the 
absence of treatment records for roughly 50 years, the Board 
finds that continuity of symptomatology has not been 
demonstrated.

The veteran has presented evidence of an incident in service 
in that his service medical records show treatment for a 
laceration of the scalp.  The veteran also presented a 
medical opinion of record indicating that his back injury 
might be related to his time in service.  However, "might 
be" in the context of a medical opinion is the same as 
"might not be" and therefore cannot provide the requisite 
nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Additionally, this doctor gave no indication that he was 
provided with the veteran's claims file, and he failed to 
provide any medical rationale for his opinion.

Nevertheless, as this opinion suggested a possible link, the 
veteran was provided with a VA examination to determine the 
etiology of his back disability and his headaches.  However, 
after examining the veteran and reviewing his claims file, 
the examiner found that it was not likely that either the 
veteran's headaches or his back disability was related to his 
time in service. 

While the veteran has indicated that he is embellished the 
weight of the object that struck him in service, the actual 
weight is immaterial to the examiner's conclusion, which was 
basically that no real injury was reported, other than the 
laceration.  The examiner drew on this, suggesting that it 
was hard to see how an accident that only caused a laceration 
would result in several permanent disabilities.

As such, the only supported and reasoned opinion in the 
veteran's claims file fails to link either his headaches or 
his back disability to his time in service.  Accordingly, the 
criteria for service connection have not been met, and the 
veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 43-44.

In the present case, notice was provided by letters dated in 
February 2005, and any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

Furthermore, even if the veteran was not provided with all of 
the information specifically mandated by Vazquez, any failure 
to do so is harmless error as the veteran's representative 
has demonstrated sufficient actual knowledge of the relevant 
regulations that provision of additional notice would be 
redundant and duplicative.  For example, in a December 2004 
statement, the representative made a specific argument based 
on the regulations for rating a scar.  As such, it is 
apparent that the veteran's representative is familiar with 
the regulations and this knowledge can be attributed to the 
veteran as well.  Accordingly, no additional information is 
necessary to satisfy VA's duty to notify.

Private treatment records and VA treatment records have been 
obtained, as have service medical records.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran was scheduled to testify at a hearing before the 
Board, but he failed to appear after his hearing had already 
been rescheduled on one occasion.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for a scar on the head is denied.

Service connection for chronic headaches is denied.

Service connection for lumbar disc disease is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


